NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENAN BIBEROVIC, individually and on            No.    19-55512
behalf of all others similarly situated,
                                                D.C. No.
                Plaintiff-Appellant,            2:18-cv-08632-DDP-PLA

 v.
                                                MEMORANDUM*
CULVER CITY, an incorporated public
municipality; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                             Submitted May 13, 2020**
                               Pasadena, California

Before: WARDLAW, COOK,*** and HUNSAKER, Circuit Judges.

      Kenan Biberovic appeals the district court’s order dismissing his complaint



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Deborah L. Cook, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
without leave to amend under Federal Rule of Civil Procedure 12(b)(6). We have

jurisdiction over the appeal under 28 U.S.C. § 1291. We vacate and remand with

instructions to dismiss for lack of subject matter jurisdiction.1

      Biberovic was convicted in state court at a trial by declaration and fined

$490 under California Vehicle Code §21453(a) after he turned right at a red light

without first coming to a complete stop behind the limit line. He then filed a class

action against Culver City and its mayor under 42 U.S.C. § 1983 for violation of

the Eighth Amendment, alleging that he was at most guilty of violating California

Vehicle Code §21453(b), which carries only a $290 fine, and that therefore his

$490 fine was excessive.

      Biberovic’s suit is subject to dismissal under the Rooker-Feldman doctrine.

In relevant part, the Rooker-Feldman doctrine prohibits a federal district court

from exercising subject matter jurisdiction over a suit that is a de facto appeal from

a state court judgment, Noel v. Hall, 341 F.3d 1148, 1158, 1161 (9th Cir. 2003),

unless the judgment was obtained through extrinsic fraud that prevented a party

from presenting his claims, Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140–41 (9th

Cir. 2004). Biberovic does not contest that his suit is a de facto appeal from a state

court judgment, and he had a full opportunity to argue he was not guilty of



      1
       Biberovic’s request for judicial notice of his motion for permanent
injunction and associated exhibits is DENIED as moot.

                                           2
violating California Vehicle Code § 21453(a) before the state court. His suit is

therefore barred under Rooker-Feldman.

      We accordingly vacate the district court’s judgment and remand with

instructions to dismiss without prejudice for lack of jurisdiction. Frigard v. United

States, 862 F.2d 201, 204 (9th Cir. 1988) (“[A] case dismissed for lack of subject

matter jurisdiction should be dismissed without prejudice . . . .”). Costs shall be

taxed against Biberovic. Fed. R. App. P. 39(a).

      VACATED and REMANDED.




                                          3